UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6432



RASHID QAWI AL-AMIN, a/k/a Donald T. Jones,

                                            Petitioner - Appellant,

          versus


RONALD   J.   ANGELONE,  Director,     Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-348-2)


Submitted:   June 24, 2002                  Decided:   July 18, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashid Qawi Al-Amin, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Rashid Qawi Al-Amin appeals from the district court’s order

adopting the report and recommendation of the magistrate judge and

denying Al-Amin’s 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001)

petition.       We have reviewed the record on appeal and find no

reversible error. Thus, we deny a certificate of appealability and

dismiss the appeal substantially on the reasoning of the district

court.   Al-Amin v. Angelone, No. CA-01-348-2 (E.D. Va. Feb. 14,

2002).   In addition, we find that the state court’s determination

that Al-Amin’s confession was not obtained in violation of his

right to counsel was not unreasonable and that the state court

employed the correct legal standard in making this determination.

We   dispense    with   oral   argument,   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                      2